Title: Aug. 27th.
From: Adams, John Quincy
To: 


       This forenoon I went to see the Pictures which are exposed to view in the Gallery of the Louvre; there are some good paintings there amongst a great number of indifferent ones. After dinner I went to see the experiment, of the flying globe. A Mr. Montgolfier of late has discovered that, if one fills a ball with inflammable air, much lighter than common air, the ball of itself will go up to an immense height of itself. This was the first publick experiment of it, at Paris. A Subscription was opened some time agone and filled at once for making a globe; it was of taffeta glued together with gum, and lined with parchment: filled with in­flammable air: it was of a spherical form; and was 14 foot size in Diameter. It was placed in the Champ de Mars. At 5. o’clock 2. great guns fired from the Ecole Militaire, were the signal given for its going, it rose at once, for some time perpendicular, and then slanted. The weather, was unluckily very Cloudy, so that in less than 2. minutes it was out of sight: it went up very regularly and with a great swiftness. As soon as it was out of sight, 2. more cannon were fired from the Ecole Militaire to announce it. This discovery is a very important one, and if it succeeds it may become very useful to mankind.
      